Per Curiam.

The admitted failure to pay rent on the due date or even reasonably thereafter is prima facie proof of a breach of a substantial portion of the lease. While this conduct may have been acquiesced in by the landlord for a lengthy period, the issuance of 9 precepts within 16 months shows conclusively that he did not condone the late payments for this last period of the tenancy. The disposition on the precepts is not material in view of the fact that the tenant admitted that payment was never made on time or even within a reasonable time.
The final order should be reversed, with $30 costs, and final order directed for the landlord, with costs.
Concur — Hecht, J. P., Steubb and Tilzer, JJ.
Final order reversed, etc.